UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


ANCELL HAMM,                         )
                                     )
                 Plaintiff,          )
                                     )
            v.                       ) Civil Action No. 11-1429 (BAH)
                                     )
BARACK H. OBAMA et al.,              )
                                     )
                 Defendants.         )
___________________________________ )


                                   MEMORANDUM OPINION

        This civil action is brought pro se by a prisoner at the State Correctional Institution in

LaBelle, Pennsylvania, who paid the $350 filing fee applicable to civil actions. 1 Under the Prison

Litigation Reform Act of 1995, the Court is required to screen a prisoner’s complaint against

government officials “as soon as practicable after docketing” and to dismiss the complaint if it is

frivolous, malicious, or fails to state a claim upon which relief may be granted. 28 U.S.C. §

1915A(a)-(b)(1). In addition, dismissal of a complaint on such grounds is required “at any time”

and [n]otwithstanding any filing fee . . . that may have been paid . . . .” 28 U.S.C. § 1915(e)(2).

For the following reasons, the Court, having liberally read the instant complaint, finds the

complaint to be frivolous. It therefore will dismiss the case and quash the summonses.

                                          BACKGROUND

        The Plaintiff is serving a life sentence for murdering two police officers in 1972. Hamm v.

Rendell, Civ. Action No. 08-442, 2009 WL 8191941, at *1 (W.D. Pa. Oct. 8, 2009). In his

1
 On August 4, 2011, the Clerk, pursuant to Fed. R. Civ. P. 4(b), issued seven summonses to the Plaintiff,
who is responsible for effecting service of process on each Defendant.

                                                    1
“Complaint for Violation of Civil Rights,” the Plaintiff charges President Barack Obama,

Secretary of State Hillary Clinton, and Pennsylvania Governor Tom Corbett “with a violation of

the U.S. Constitution . . . Article VI, Paragraph (2) . . . known as the Supermacy [sic] Clause . . .

called the linchpin of the U.S. Constitution.” Compl. at 5. He also “charges [them] with a

violation of Title 29, Section 206(a), ‘The Fair Labor Standards Act of 1938 6(a)’ . . . by . . .

forcing him to work for Prison Wages . . . .” Id. at 8. In addition, the Plaintiff sues Chief United

States District Judge Gary L. Lancaster and Magistrate Judge Cathy Bissoon, both of the United

States District Court for the Western District of Pennsylvania, for “criminal conspiracy; in that

they have . . . agreed together or seperately [sic] to subject the Plaintiff to Involuntary Servitude,

i.e., Slavery.” Id. at 10. Generally, the Plaintiff “charges the defendants with his being

unlawfully incarcerated in the state concentration camp as being subjected to Involuntary

Servitude, i.e., Slavery.” Id. at 6. He seeks $10 million in compensatory damages “for his

40-years of unlawful involuntary servitude” and $100 million in punitive damages. Id. at 5. In

addition, the Plaintiff seeks his removal “from further unlawful involuntary servitude” and a

declaration that he “was never a duly convicted state prisoner pursuant to state law.” Id.

                                           DISCUSSION

       The fanciful claims against President Obama, Secretary Clinton, and Governor Corbett,

none of whom participated in securing the Plaintiff’s conviction and sentence, and the

unsubstantiated conspiracy claim against the judicial defendants are all subject to dismissal as

frivolous. See Neitzke v. Williams, 490 U.S. 319, 325 (1989); Best v. Kelly, 39 F.3d 328, 330-31

(D.C. Cir. 1994); see also Hamm v. Rendell, 376 Fed. Appx. 244 (3d Cir. 2010) (finding the

Plaintiff’s argument “that he has not been duly convicted of a crime . . . without merit.”) In fact,



                                                  2
the Plaintiff’s allegations “constitute the sort of patently insubstantial claims” that deprive the

Court of subject matter jurisdiction. Tooley v. Napolitano, 586 F.3d 1006, 1010 (D.C. Cir. 2009);

see Caldwell v. Kagan, ___ F. Supp.2d ___, 2011 WL 1460432, at *1 (D.D.C. Apr. 18, 2011) (“A

district court lacks subject matter jurisdiction when the complaint ‘is patently insubstantial,

presenting no federal question suitable for decision.' ”) (quoting Tooley, 586 F.3d at 1009). 2

Accordingly, the complaint will be dismissed with prejudice. A separate Order accompanies this

Memorandum Opinion.



                                                          /s/ Beryl A. Howell
                                                       United States District Judge
DATE: August 31, 2011




       2
           Essentially, the Plaintiff is challenging his conviction and life sentence on the ground
that the Commonwealth of Pennsylvania lacked jurisdiction to prosecute him. See Compl. at 6-7.
Because success on this claim would necessarily invalidate the conviction, the Plaintiff cannot
recover monetary damages without first showing that he has invalidated the conviction by
“revers[al] on direct appeal, expunge[ment] by executive order, declar[ation of invalidity] by a
state tribunal authorized to make such determination, or . . . a federal court’s issuance of a writ of
habeas corpus.” Heck v. Humphrey, 512 U.S. 477, 486-87 (1994); see Hamm v. Rendell, Civ.
Action No. 08-442, 2009 WL 3536631, at *2 (W.D. Pa. Oct. 30, 2009) (finding same). The
Plaintiff cannot make such a showing. See Hamm, 376 Fed. Appx. 244 (noting in 2010 that the
Plaintiff’s “life sentences for two counts of first-degree murder were reimposed on remand and
affirmed by the Pennsylvania Supreme Court.”) (citing Commonwealth v. Hamm, 493 Pa. 223, 425
A.2d 744 (1981)).



                                                  3